Exhibit 10.1

TAX SHARING AGREEMENT

DATED AS OF SEPTEMBER 21, 2007

BY AND BETWEEN

NCR CORPORATION

AND

TERADATA CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Section 1.          Definition of Terms    1
Section 2.          Allocation of Tax Liabilities    9

Section 2.01

   General Rule.    9

Section 2.02

   Allocations of Taxes    9

Section 2.03

   Certain Transaction and Other Taxes    9 Section 3.          Proration of Tax
Items    10 Section 4.          Preparation and Filing of Tax Returns.    10

Section 4.01

   General    10

Section 4.02

   NCR’s Responsibility    10

Section 4.03

   Teradata’s Responsibility    11

Section 4.04

   Tax Accounting Practices    11

Section 4.05

   Consolidated or Combined Tax Returns    11

Section 4.06

   Right to Review Tax Returns.    12

Section 4.07

   Teradata Carrybacks and Claims for Refund    12

Section 4.08

   Apportionment of Earnings and Profits and Tax Attributes    12
Section 5.          Tax Payments    13

Section 5.01

   Payment of Taxes with Respect to Tax Returns Reflecting Taxes of the Other
Company    13

Section 5.02

   Indemnification Payments    13 Section 6.          Tax Benefits    14

Section 6.01

   Tax Refunds in General    14

Section 6.02

   Timing Differences and Reverse Timing Differences    14

Section 6.03

   Teradata Carrybacks    15 Section 7.          Tax-Free Status    15

 

i



--------------------------------------------------------------------------------

Section 7.01

   Tax Opinions/Rulings and Representation Letters    15

Section 7.02

   Restrictions on Teradata    15

Section 7.03

   Procedures Regarding Opinions and Rulings    17

Section 7.04

   Liability for Tax-Related Losses    18 Section 8.          Assistance and
Cooperation    19

Section 8.01

   Assistance and Cooperation    19

Section 8.02

   Income Tax Return Information    20

Section 8.03

   Reliance    21 Section 9.          Tax Records    21

Section 9.01

   Retention of Tax Records    21

Section 9.02

   Access to Tax Records    21 Section 10.        Tax Contests    21

Section 10.01

   Notice    21

Section 10.02

   Control of Tax Contests    22 Section 11.        Effective Date; Termination
of Prior Intercompany Tax Allocation Agreements    22
Section 12.        Survival of Obligations    22 Section 13.        Treatment of
Payments; Tax Gross Up    23

Section 13.01

   Treatment of Tax Indemnity and Tax Benefit Payments    23

Section 13.02

   Tax Gross Up    23

Section 13.03

   Interest under this Agreement    23 Section 14.        Disagreements    23
Section 15.        Late Payments    24 Section 16.        Expenses    24
Section 17.        Dual Consolidated Losses    24

Section 17.01

   General    24

 

ii



--------------------------------------------------------------------------------

Section 17.02

   Teradata Elections, Reporting Requirements and Triggering Events    25

Section 17.03

   NCR Reporting Requirements and Triggering Events    25

Section 18.        General Provisions

   25

Section 18.01

   Addresses and Notices    25

Section 18.02

   Binding Effect    26

Section 18.03

   Waiver    26

Section 18.04

   Severability    26

Section 18.05

   Authority    26

Section 18.06

   Further Action    26

Section 18.07

   Integration    27

Section 18.08

   Construction    27

Section 18.09

   No Double Recovery    27

Section 18.10

   Counterparts    27

Section 18.11

   Governing Law    27

Section 18.12

   Jurisdiction    27

Section 18.13

   Amendment    28

Section 18.14

   Teradata Subsidiaries    28

Section 18.15

   Successors    28

Section 18.16

   Injunctions    28

 

iii



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”) is entered into as of
September 21, 2007 by and between NCR Corporation, a Maryland corporation
(“NCR”), and Teradata Corporation, a Delaware corporation and a wholly owned
subsidiary of NCR (“Teradata”).

RECITALS

WHEREAS, the Board of Directors of NCR has determined that it would be
appropriate and desirable to completely separate the Teradata Business (as
defined below) from NCR;

WHEREAS, as of the date hereof, NCR is the common parent of an affiliated group
of corporations, including Teradata, which has elected to file consolidated
Federal income tax returns;

WHEREAS, NCR and Teradata have entered into the Separation and Distribution
Agreement (as defined below), pursuant to which NCR agreed to contribute and
otherwise transfer to Teradata, and Teradata agreed to receive and assume, the
assets and liabilities then associated with the Teradata Business as described
therein;

WHEREAS, NCR intends to distribute to shareholders of NCR all the outstanding
shares of Teradata Common Stock;

WHEREAS, pursuant to the Distribution (as defined in the Separation and
Distribution Agreement), Teradata and its subsidiaries will cease to be members
of the affiliated group (as that term is defined in Section 1504 of the Code) of
which NCR is the common parent; and

WHEREAS, the Companies desire to provide for and agree upon the allocation
between the parties of liabilities for Taxes arising prior to, as a result of,
and subsequent to the Distribution, and to provide for and agree upon other
matters relating to Taxes;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Companies hereby agree as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation and Distribution Agreement:

“Accountant” shall have the meaning set forth in Section 8.02(c) of this
Agreement.

“Accounting Cutoff Date” means, with respect to Teradata, any date as of the end
of which there is a closing of the financial accounting records for such entity.

“Active Trade or Business” means the active conduct (within the meaning of
Section 355(b) of the Code and the regulations thereunder) by Teradata of the
Teradata Business.



--------------------------------------------------------------------------------

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (a) any amended Tax return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset, and (c) any claim for refund or credit of Taxes previously paid.

“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person. For purposes of
the definition of “Affiliate,” “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall mean this Tax Sharing Agreement.

“Bermuda Entity” shall have the meaning ascribed to it in the Ruling Request
that culminated in the Ruling received by NCR on or before the date hereof. For
the avoidance of doubt, the Bermuda Entity is the controlled corporation in the
CV Spin-Off.

“Board Certificate” shall have the meaning set forth in Section 7.02(d) of this
Agreement.

“Business Day” has the meaning set forth in the Separation and Distribution
Agreement.

“Closing Date” means the date of the Distribution.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Companies” means NCR and Teradata, collectively, and “Company”, as the context
requires, means either NCR or Teradata.

“Contribution” means the contribution of assets by NCR itself directly to
Teradata itself pursuant to Section 2.1 of the Separation and Distribution
Agreement.

“CV” shall have the meaning ascribed to it in the Ruling Request that culminated
in the Ruling received by NCR on or before the date hereof. For the avoidance of
doubt, the CV is the distributing corporation in the CV Spin-Off.

“CV Spin-Off” shall have the meaning ascribed to it in the Ruling Request that
culminated in the Ruling received by NCR on or before the date hereof.

“DGCL” means the Delaware General Corporation Law.

“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.

“Distribution-Related Proceeding” shall mean any Tax Contest in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status.

 

2



--------------------------------------------------------------------------------

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

“Filing Date” shall have the meaning set forth in Section 7.04(d) of this
Agreement.

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
State, local, or foreign taxing jurisdiction; (d) by any allowance of a refund
or credit in respect of an overpayment of Tax, but only after the expiration of
all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (e) by a final settlement
resulting from a treaty-based competent authority determination; or (f) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the parties.

“First Contribution” shall have the meaning ascribed to it in the Ruling Request
that culminated in the Ruling received by NCR on or before the date hereof.

“Group” means the NCR Group or the Teradata Group, or both, as the context
requires.

“High-Level Dispute” means any dispute or disagreement (a) relating to liability
under Section 7.04 of this Agreement or (b) in which the amount of the liability
in dispute exceeds $two (2) million.

“Indemnitee” shall have the meaning set forth in Section 13.03 of this
Agreement.

“Indemnitor” shall have the meaning set forth in Section 13.03 of this
Agreement.

“Internal Restructuring” shall mean any internal restructuring (including making
or revoking any election under Treasury Regulation Section 301.7701-3 and
contributing or distributing any assets that were contributed to Teradata in the
Contribution).

“Internal Spin-Off” shall have the meaning ascribed to it in the Ruling Request
that culminated in the Ruling received by NCR on or before the date hereof. For
the avoidance of doubt, NCR International, Inc. is the distributing corporation
in the Internal Spin-Off, and Teradata is the controlled corporation in the
Internal Spin-Off.

“IRS” means the United States Internal Revenue Service.

 

3



--------------------------------------------------------------------------------

“Joint Return” shall mean any Return that includes at least one member of the
NCR Group and at least one member of the Teradata Group.

“NCR” shall have the meaning provided in the first sentence of this Agreement.

“NCR Affiliated Group” shall have the meaning provided in the definition of “NCR
Federal Consolidated Income Tax Return.”

“NCR Federal Consolidated Income Tax Return” means any United States federal
income Tax Return for the affiliated group (as that term is defined in Code
Section 1504 and the regulations thereunder) of which NCR is the common parent
(the “NCR Affiliated Group”).

“NCR Group” means NCR and its Subsidiaries, excluding any entity that is a
member of the Teradata Group.

“NCR Separate Return” means any Separate Return of NCR or any member of the NCR
Group.

“NCR State Combined Income Tax Return” means a consolidated, combined or unitary
State Income Tax Return that actually includes, by election or otherwise, one or
more members of the NCR Group together with one or more members of the Teradata
Group.

“New Domestic Use Agreement” shall have the meaning set forth in Section 17.02
of this Agreement.

“New (g)(2) Agreement” shall have the meaning set forth in Section 17.02 of this
Agreement.

“Notified Action” shall have the meaning set forth in Section 7.03(a) of this
Agreement.

“Past Practices” shall have the meaning set forth in Section 4.04(a) of this
Agreement.

“Payment Date” means (i) with respect to any NCR Federal Consolidated Income Tax
Return, the due date for any required installment of estimated taxes determined
under Code Section 6655, the due date (determined without regard to extensions)
for filing the return determined under Code Section 6072, and the date the
return is filed, and (ii) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

“Post-Closing Period” means any Tax Period that, to the extent it relates to a
member of the Teradata Group, begins after the Closing Date.

“Pre-Closing Period” means any Tax Period that, to the extent it relates to a
member of the Teradata Group, ends on or before the Closing Date.

 

4



--------------------------------------------------------------------------------

“Prime Rate” means the base rate on corporate loans charged by JPMorgan Chase
(or any successor thereto or other major money center commercial bank agreed to
by the parties hereto) from time to time, compounded daily on the basis of a
year of 365 or 366 (as applicable) days and actual days elapsed.

“Privilege” means any privilege that may be asserted under applicable law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Teradata management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Teradata would merge or consolidate with any other Person or as a result of
which one or more Persons would (directly or indirectly) acquire, or have the
right to acquire, from Teradata and/or one or more holders of outstanding shares
of Teradata Capital Stock, a number of shares of Teradata Capital Stock that
would, when combined with any other changes in ownership of Teradata Capital
Stock pertinent for purposes of Section 355(e) of the Code, comprise 40% or more
of (A) the value of all outstanding shares of stock of Teradata as of the date
of such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (B) the total combined voting power of all
outstanding shares of voting stock of Teradata as of the date of such
transaction or, in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (A) the adoption by Teradata of a
shareholder rights plan or (B) issuances by Teradata that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d). For purposes of determining
whether a transaction constitutes an indirect acquisition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and shall be interpreted accordingly.
Any clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Representation Letters” means the representation letters and any other
materials delivered or deliverable by NCR, Teradata or others in connection with
the rendering by Tax Advisors of any opinions in connection with the
Distribution.

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.

“Ruling” means (a) the private letter ruling (and any supplemental private
letter ruling) issued by the IRS to NCR in connection with the Transactions and
(b) any similar ruling (including any supplemental ruling) issued by any Tax
Authority other than the IRS in connection with the Transactions.

 

5



--------------------------------------------------------------------------------

“Ruling Documents” means the Ruling and the Ruling Request.

“Ruling Request” means any letter filed by NCR with the IRS or any other Tax
Authority requesting a ruling regarding certain tax consequences of the
Transactions (including all attachments, exhibits, and other materials submitted
with such ruling request letter) and any amendment or supplement to such ruling
request letter.

“Section 7.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

“Separate Return” means (a) in the case of any Tax Return of any member of the
Teradata Group (including any consolidated, combined or unitary return), any
such Tax Return that does not include any member of the NCR Group and (b) in the
case of any Tax Return of any member of the NCR Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of the Teradata Group.

“Separate Unit” shall have the meaning set forth in Section 17.01 of this
Agreement.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, as amended from time to time, by and between NCR and Teradata dated
August 27, 2007.

“Signing Group” shall have the meaning set forth in Section 8.03 of this
Agreement.

“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State (or by the District of Columbia)
which is imposed on or measured by net income, including state and local
franchise or similar Taxes measured by net income, and any interest, penalties,
additions to tax, or additional amounts in respect of the foregoing.

“Supplier Group” shall have the meaning set forth in Section 8.03 of this
Agreement.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

“Tax Advisor” means a United States tax counsel or accountant of recognized
national standing.

“Tax Arbitrator” shall have the meaning set forth in Section 14 of this
Agreement.

“Tax Arbitrator Dispute” shall have the meaning set forth in Section 14 of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Tax Attribute” or “Attribute” shall mean a net operating loss, net capital
loss, unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit, Tax basis or any other Tax Item that
could reduce a Tax.

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means any refund, credit, or other reduction in otherwise required
Tax payments.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

“Tax Detriment” means any increase in required Tax payments (or, without
duplication, the reduction in any refund or credit).

“Tax-Free Status” means the qualification of the First Contribution and the
Internal Spin-Off, taken together, and the Contribution and Distribution, taken
together, and the CV Spin-Off and related transactions, taken together,
respectively, each (a) as a reorganization described in Sections 355(a) and
368(a)(1)(D) of the Code, (b) as a transaction in which the stock distributed
thereby is “qualified property” for purposes of Sections 355(d), 355(e) and
361(c) of the Code and (c) as a transaction in which NCR, NCR International,
Inc., Teradata, the CV, the Bermuda Entity and the shareholders of NCR recognize
no income or gain for U.S. federal income tax purposes pursuant to Sections 355,
361 and 1032 of the Code, other than, in the case of NCR, NCR International,
Inc. and Teradata, intercompany items or excess loss accounts taken into account
pursuant to the Treasury Regulations promulgated pursuant to Section 1502 of the
Code.

“Tax Item” means, with respect to any income Tax, any item of income, gain,
loss, deduction, or credit.

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Opinions/Rulings” means the opinions of Tax Advisors and the Ruling
deliverable to NCR in connection with the Transactions.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

“Tax Records” means Tax Returns, Tax Return workpapers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.

 

7



--------------------------------------------------------------------------------

“Tax-Related Losses” means (i) all federal, state and local Taxes (including
interest and penalties thereon) imposed pursuant to any settlement, Final
Determination, judgment or otherwise; (ii) all reasonable accounting, legal and
other professional fees, and court costs incurred in connection with such Taxes;
and (iii) all reasonable costs and expenses and all damages associated with
stockholder litigation or controversies and any amount paid by NCR (or any NCR
Affiliate) or Teradata (or any Teradata Affiliate) in respect of the liability
of shareholders, whether paid to shareholders or to the IRS or any other Tax
Authority, in each case, resulting from the failure of the First Contribution
and the Internal Spin-Off, taken together, the Contribution and the
Distribution, taken together, or the CV Spin-Off and related transactions, taken
together, to have Tax-Free Status.

“Tax Return” or “Return” means any report of Taxes due, any claim for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration, or document required to be filed under the Code
or other Tax Law, including any attachments, exhibits, or other materials
submitted with any of the foregoing, and including any amendments or supplements
to any of the foregoing.

“Teradata” shall have the meaning provided in the first sentence of this
Agreement.

“Teradata Affiliated Group” shall have the meaning provided in the definition of
“Teradata Federal Consolidated Income Tax Return.”

“Teradata Business” means the enterprise analytics and data warehousing
business.

“Teradata Capital Stock” means all classes or series of capital stock of
Teradata, including (i) the Teradata Common Stock, (ii) all options, warrants
and other rights to acquire such capital stock and (iii) all instruments
properly treated as stock in Teradata for U.S. federal income tax purposes.

“Teradata Carryback” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax item of any member of the Teradata Group which may
or must be carried from one Tax Period to another prior Tax Period under the
Code or other applicable Tax Law.

“Teradata Common Stock” has the meaning set forth in the Separation and
Distribution Agreement.

“Teradata Federal Consolidated Income Tax Return” shall mean any United States
federal income Tax Return for the affiliated group (as that term is defined in
Code Section 1504) of which Teradata is the common parent (the “Teradata
Affiliated Group”).

“Teradata Group” means Teradata and its Subsidiaries, as determined immediately
after the Distribution.

“Teradata Separate Return” means any Separate Return of Teradata or any member
of the Teradata Group.

“Transactions” means the Contribution, the Distribution and the other
transactions contemplated by the Separation and Distribution Agreement.

 

8



--------------------------------------------------------------------------------

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

“Unqualified Tax Opinion” means a “will” opinion, without qualifications, of a
Tax Advisor, which Tax Advisor is reasonably acceptable to NCR, on which NCR may
rely to the effect that a transaction will not affect the Tax-Free Status. Any
such opinion must assume that the First Contribution and the Internal Spin-Off,
taken together, the Contribution and Distribution, taken together, and the CV
Spin-Off and related transactions, taken together, would have qualified for
Tax-Free Status if the transaction in question did not occur.

Section 2. Allocation of Tax Liabilities.

Section 2.01 General Rule.

(a) NCR Liability. NCR shall be liable for, and shall indemnify and hold
harmless the Teradata Group from and against any liability for, Taxes which are
allocated to NCR under this Section 2.

(b) Teradata Liability. Teradata shall be liable for, and shall indemnify and
hold harmless the NCR Group from and against any liability for, Taxes which are
allocated to Teradata under this Section 2.

Section 2.02 Allocations of Taxes. Except as provided in Section 2.03, Taxes
shall be allocated as follows:

(a) Allocation of Taxes to NCR. NCR shall be responsible for any and all Taxes
due or required to be reported on any Joint Return or NCR Separate Return
(including any increase in such Tax as a result of a Final Determination).

(b) Allocation of Taxes to Teradata. Teradata shall be responsible for any and
all Taxes due or required to be reported on any Teradata Separate Return
(including any increase in such Tax as a result of a Final Determination).

Section 2.03 Certain Transaction and Other Taxes.

(a) Teradata Liability. Teradata shall be liable for, and shall indemnify and
hold harmless the NCR Group from and against any liability for:

(i) any Tax resulting from a breach by Teradata of any covenant in this
Agreement, the Separation and Distribution Agreement or any Ancillary Agreement;
and

(ii) any Tax-Related Losses for which Teradata is responsible pursuant to
Section 7.04 of this Agreement.

(b) NCR Liability. NCR shall be liable for, and shall indemnify and hold
harmless the Teradata Group from and against any liability for:

 

9



--------------------------------------------------------------------------------

(i) any Taxes imposed pursuant to Treasury Regulation Section 1.1502-6 (or any
similar provision of foreign, State or local Tax law) on any member of the
Teradata Group solely as a result of such member’s being a member of the NCR
Affiliated Group (or similar group under foreign, State or local Tax law);

(ii) any Tax resulting from a breach by NCR of any covenant in this Agreement,
the Separation and Distribution Agreement or any Ancillary Agreement; and

(iii) any Tax-Related Losses for which NCR is responsible pursuant to
Section 7.04 of this Agreement.

Section 3. Proration of Tax Items.

(a) General Method of Proration. Tax Items shall be apportioned between
Pre-Closing Periods and Post-Closing Periods in accordance with the principles
of Treasury Regulation Section 1.1502-76(b) as reasonably interpreted and
applied by NCR. No election shall be made under Treasury Regulation
Section 1.1502-76(b)(2)(ii) (relating to ratable allocation of a year’s items).
If the Closing Date is not an Accounting Cutoff Date, the provisions of Treasury
Regulation Section 1.1502-76(b)(2)(iii) will be applied to allocate ratably the
items (other than extraordinary items) for the month which includes the Closing
Date.

(b) Transaction Treated as Extraordinary Item. In determining the apportionment
of Tax Items between Pre-Closing Periods and Post-Closing Periods, any Tax Items
relating to the Transactions shall be treated as extraordinary items described
in Treasury Regulation Section 1.1502-76(b)(2)(ii)(C) and shall (to the extent
occurring on or prior to the Closing Date) be allocated to Pre-Closing Periods,
and any Taxes related to such items shall be treated under Treasury Regulation
Section 1.1502-76(b)(2)(iv) as relating to such extraordinary item and shall (to
the extent occurring on or prior to the Closing Date) be allocated to
Pre-Closing Periods.

Section 4. Preparation and Filing of Tax Returns.

Section 4.01 General. Except as otherwise provided in this Section 4, Tax
Returns shall be prepared and filed when due (including extensions) by the
person obligated to file such Tax Returns under the Code or applicable Tax Law.
The Companies shall provide, and shall cause their Affiliates to provide,
assistance and cooperation to one another in accordance with Section 8 with
respect to the preparation and filing of Tax Returns, including providing
information required to be provided in Section 8.

Section 4.02 NCR’s Responsibility. NCR has the exclusive obligation and right to
prepare and file, or to cause to be prepared and filed:

(a) NCR Federal Consolidated Income Tax Returns for any Tax Periods ending on,
before or after the Closing Date;

 

10



--------------------------------------------------------------------------------

(b) NCR State Combined Income Tax Returns and any other Joint Returns which NCR
reasonably determines are required to be filed (or which NCR chooses to be
filed) by the Companies or any of their Affiliates for Tax Periods ending on,
before or after the Closing Date; provided, however, that NCR shall provide
written notice (no later than 60 days prior to the date such Returns are due,
including extensions) of such determination to file such NCR State Combined
Income Tax Returns or other Joint Returns to Teradata; and

(c) NCR Separate Returns and Teradata Separate Returns which NCR reasonably
determines are required to be filed by the Companies or any of their Affiliates
for Tax Periods ending on, before or after the Closing Date (limited, in the
case of Teradata Separate Returns, to such Returns as are filed on or prior to
the Closing Date).

Section 4.03 Teradata’s Responsibility. Teradata shall prepare and file, or
shall cause to be prepared and filed, all Teradata Separate Returns other than
those Tax Returns filed on or prior to the Closing Date. The Tax Returns
required to be prepared and filed by Teradata under this Section 4.03 shall
include (a) any Teradata Federal Consolidated Income Tax Return and (b) Teradata
Separate Returns required to be filed for Tax periods ending after the Closing
Date.

Section 4.04 Tax Accounting Practices.

(a) General Rule. Except as provided in Section 4.04(b), with respect to any Tax
Return that Teradata has the obligation and right to prepare and file, or cause
to be prepared and filed, under Section 4.03, for any Pre-Closing Period (and
the portion, ending on the Closing Date, of any Tax Period that includes but
does not end on the Closing Date), such Tax Return shall be prepared in
accordance with past practices, accounting methods, elections or conventions
(“Past Practices”) used by NCR and its Subsidiaries with respect to the Tax
Returns in question (unless there is no reasonable basis for the use of such
Past Practices), and to the extent any items are not covered by Past Practices
(or in the event that there is no reasonable basis for the use of such Past
Practices), in accordance with reasonable Tax accounting practices. Except as
provided in Section 4.04(b), NCR shall prepare any Tax Return which it has the
obligation and right to prepare and file, or cause to be prepared and filed,
under Section 4.02, in accordance with reasonable Tax accounting practices
selected by NCR.

(b) Reporting of Transaction Tax Items. Teradata shall file all Tax Returns
consistent with the Tax treatment of the Transactions set forth in the Ruling
Requests and the Tax Opinions/Rulings. To the extent there is a Tax treatment
relating to the Transactions which is not covered by the Ruling Requests or Tax
Opinions/Rulings, the Tax treatment shall be determined by NCR with respect to
such Tax Return and shall be agreed to by Teradata, and Teradata shall file all
Tax Returns for which it is responsible consistent with such treatment, unless
either (i) there is no reasonable basis for such Tax treatment, or (ii) such Tax
treatment is inconsistent with the Tax treatment contemplated in the Ruling
Requests and/or the Tax Opinions/Rulings.

Section 4.05 Consolidated or Combined Tax Returns. Teradata shall elect and
join, and shall cause its respective Affiliates to elect and join, in filing any
NCR State Combined Income Tax Returns

 

11



--------------------------------------------------------------------------------

and any Joint Returns that NCR determines are required to be filed or that NCR
chooses to file pursuant to Section 4.02(b).

Section 4.06 Right to Review Tax Returns.

(a) General. The Responsible Company with respect to any material Tax Return
shall make such Tax Return and related workpapers available for review by the
other Company, if requested, to the extent (i) such Tax Return relates to Taxes
for which the requesting party would reasonably be expected to be liable,
(ii) such Tax Return relates to Taxes and the requesting party would reasonably
be expected to be liable in whole or in part for any additional Taxes owing as a
result of adjustments to the amount of such Taxes reported on such Tax Return,
(iii) such Tax Return relates to Taxes for which the requesting party would
reasonably be expected to have a claim for Tax Benefits under this Agreement, or
(iv) the requesting party reasonably determines that it must inspect such Tax
Return to confirm compliance with the terms of this Agreement. The Responsible
Company shall use its reasonable best efforts to make such Tax Return available
for review as required under this paragraph sufficiently in advance of the due
date (including extensions) for filing of such Tax Return to provide the
requesting party with a meaningful opportunity to analyze and comment on such
Tax Return.

(b) Execution of Returns Prepared by Other Party. In the case of any Tax Return
which is required to be prepared and filed by the Responsible Company under this
Agreement and which is required by law to be signed by the other Company (or by
its authorized representative), the Company which is legally required to sign
such Tax Return shall be required to sign such Tax Return unless there is no
reasonable basis for the Tax treatment of an item reported on the Tax Return or
the Tax treatment of an item reported on the Tax Return should, in the opinion
(reasonably acceptable in form and substance to the Responsible Company) of a
Tax advisor from a nationally recognized legal or accounting firm, subject the
other Company (or its authorized representatives) to material penalties.

Section 4.07 Teradata Carrybacks and Claims for Refund. Teradata hereby agrees
that, unless NCR consents in writing, no Adjustment Request with respect to any
Tax Return for the Pre-Closing Period shall be filed; provided, however, that
upon the reasonable request of Teradata, NCR shall use reasonable best efforts
to make an Adjustment Request claiming a refund of Taxes for the Pre-Closing
Period with respect to a Teradata Carryback arising in a Post-Closing Period
related to U.S. federal or State Taxes (any such Adjustment Request to be
prepared and filed by NCR).

Section 4.08 Apportionment of Earnings and Profits and Tax Attributes. NCR shall
in good faith advise Teradata in writing of the portion, if any, of any earnings
and profits, Tax Attribute, overall foreign loss, capitalized research and
development expenditures or other consolidated, combined or unitary attribute
which NCR determines shall be allocated or apportioned to the Teradata Group
under applicable law. Teradata and all members of the Teradata Group shall
prepare all Tax Returns in accordance with such written notice. As soon as
practicable after receipt of a written request from Teradata, NCR shall provide
copies of any studies, reports, and workpapers supporting such allocations and
apportionments. In the event of

 

12



--------------------------------------------------------------------------------

a subsequent adjustment by the applicable Tax Authority to such allocations and
apportionments, NCR shall promptly notify Teradata in writing of such
adjustment. For the absence of doubt, NCR shall not be liable to Teradata or any
member of the Teradata Group for any failure of any determination under this
Section 4.08 to be accurate under applicable Tax Law.

Section 5. Tax Payments.

Section 5.01 Payment of Taxes With Respect to Tax Returns Reflecting Taxes of
the Other Company. In the case of any Tax Return reflecting Taxes allocated
hereunder to the Company that is not the Responsible Company:

(a) Computation and Payment of Tax Due. At least three Business Days prior to
any Payment Date for any Tax Return, the Responsible Company shall compute the
amount of Tax required to be paid to the applicable Tax Authority (taking into
account the requirements of Section 4.04 relating to consistent accounting
practices) with respect to such Tax Return on such Payment Date. The Responsible
Company shall pay such amount to such Tax Authority on or before such Payment
Date (and provide notice and proof of payment to the other Company).

(b) Computation and Payment of Liability With Respect To Tax Due. Within 30 days
following the earlier of (i) the due date (including extensions) for filing any
such Tax Return (excluding any Tax Return with respect to payment of estimated
Taxes or Taxes due with a request for extension of time to file) or (ii) the
date on which such Tax Return is filed, if NCR is the Responsible Company, then
Teradata shall pay to NCR the amount allocable to the Teradata Group under the
provisions of Section 2, and if Teradata is the Responsible Company, then NCR
shall pay to Teradata the amount allocable to the NCR Group under the provisions
of Section 2, in each case, plus interest computed at the Prime Rate on the
amount of the payment based on the number of days from the earlier of (A) the
due date of the Tax Return (including extensions) or (B) the date on which such
Tax Return is filed, to the date of payment.

(c) Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any such Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount attributable to the Teradata Group in accordance with
Section 2 and Teradata shall pay to NCR any amount due NCR (or NCR shall pay
Teradata any amount due Teradata) under Section 2 within 30 days from the later
of (i) the date the additional Tax was paid by the Responsible Company or
(ii) the date of receipt of a written notice and demand from the Responsible
Company for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. Any payments required under this Section 5.01(c)
shall include interest computed at the Prime Rate based on the number of days
from the date the additional Tax was paid by the Responsible Company to the date
of the payment under this Section 5.01(c).

Section 5.02 Indemnification Payments.

 

13



--------------------------------------------------------------------------------

All indemnification payments under this Agreement shall be made by NCR directly
to Teradata and by Teradata directly to NCR; provided, however, that if the
Companies mutually agree with respect to any such indemnification payment, any
member of the NCR Group, on the one hand, may make such indemnification payment
to any member of the Teradata Group, on the other hand, and vice versa.

Section 6. Tax Benefits.

Section 6.01 Tax Refunds in General. Except as set forth below, NCR shall be
entitled to any refund (and any interest thereon received from the applicable
Tax Authority) of Taxes for which NCR is liable hereunder, Teradata shall be
entitled to any refund (and any interest thereon received from the applicable
Tax Authority) of Taxes for which Teradata is liable hereunder and a Company
receiving a refund to which another Company is entitled hereunder shall pay over
such refund to such other Company within thirty days after such refund is
received (together with interest computed at the Prime Rate based on the number
of days from the date the refund was received to the date the refund was paid
over).

Section 6.02 Timing Differences and Reverse Timing Differences.

(a) If a member of the Teradata Group actually realizes in cash pursuant to a
Final Determination any Tax Benefit as a result of an adjustment pursuant to a
Final Determination to any Taxes for which a member of the NCR Group is liable
hereunder (or Tax Attribute of a member of the NCR Group) and such Tax Benefit
would not have arisen but for such adjustment (determined on a with or without
basis), or if a member of the NCR Group actually realizes in cash pursuant to a
Final Determination any Tax Benefit as a result of an adjustment pursuant to a
Final Determination to any Taxes for which a member of the Teradata Group is
liable hereunder (or Tax Attribute of a member of the Teradata Group) and such
Tax Benefit would not have arisen but for such adjustment (determined on a with
or without basis), Teradata or NCR, as the case may be, shall make a payment to
either NCR or Teradata, as appropriate, within 30 days following such actual
realization of the Tax Benefit, in an amount equal to such Tax Benefit actually
realized in cash (including any Tax Benefit actually realized as a result of the
payment), plus interest on such amount computed at the Prime Rate based on the
number of days from the date of such actual realization of the Tax Benefit to
the date of payment of such amount under this Section 6.02(a).

(b) If a member of the Teradata Group actually realizes in cash pursuant to a
Final Determination any Tax Detriment as a result of an adjustment pursuant to a
Final Determination to any Taxes for which a member of the NCR Group is liable
hereunder (or Tax Attribute of a member of the NCR Group) (in such circumstance,
NCR being the “Adjusted Party”) and such Tax Detriment would not have arisen but
for such adjustment (determined on a with and without basis), or if a member of
the NCR Group actually realizes in cash pursuant to a Final Determination any
Tax Detriment as a result of an adjustment pursuant to a Final Determination to
any Taxes for which a member of the Teradata Group is liable hereunder (or Tax
Attribute of a member of the Teradata Group) (in such circumstance, Teradata
being the “Adjusted Party”) and such Tax Detriment would not have arisen but for
such adjustment (determined on a with and without basis), the Adjusted Party
shall make a payment to the other party within 30 days

 

14



--------------------------------------------------------------------------------

following the later of such actual realization of the Tax Detriment and the
Adjusted Party’s actual realization of the corresponding Tax Benefit, in an
amount equal to the lesser of such Tax Detriment actually realized in cash and
the Tax Benefit, if any, actually realized in cash by the Adjusted Party
pursuant to such adjustment (which would not have arisen but for such
adjustment), plus interest on such amount computed at the Prime Rate based on
the number of days from the later of the date of such actual realization of the
Tax Detriment and the Adjusted Party’s actual realization of the corresponding
Tax Benefit to the date of payment of such amount under this Section 6.02(b).

(c) No later than 30 days after a Tax Benefit or Tax Detriment described in
Section 6.02(a) or (b) is actually realized in cash by a member of the NCR Group
or a member of the Teradata Group, NCR (if a member of the NCR Group actually
realizes such Tax Benefit or Tax Detriment) or Teradata (if a member of the
Teradata Group actually realizes such Tax Benefit or Tax Detriment) shall
provide the other Company with a written calculation of the amount payable
pursuant to this Section 6.02. In the event that NCR or Teradata disagrees with
any such calculation described in this Section 6.02(c), NCR or Teradata shall so
notify the other Company in writing within 30 days of receiving the written
calculation set forth above in this Section 6.02(c). NCR and Teradata shall
endeavor in good faith to resolve such disagreement.

Section 6.03 Teradata Carrybacks. Teradata shall be entitled to any refund
actually received in cash that is attributable to, and would not have arisen but
for (determined on a with and without basis), a Teradata Carryback pursuant to
the proviso set forth in Section 4.07, provided that the refund is a refund of
Taxes for the Tax Period to which the Teradata Carryback is carried or the first
or second immediately following Tax Periods. Any such payment of such refund
made by NCR to Teradata pursuant to this Section 6.03 shall be recalculated in
light of any Final Determination (or any other facts that may arise or come to
light after such payment is made, such as a carryback or carryforward of a NCR
Group Tax Attribute to a Tax Period in respect of which such refund is received)
that would affect the amount to which Teradata is entitled, and an appropriate
adjusting payment shall be made by Teradata to NCR such that the aggregate
amounts paid pursuant to this Section 6.03 equals such recalculated amount (with
interest computed at the Prime Rate).

Section 7. Tax-Free Status.

Section 7.01 Tax Opinions/Rulings and Representation Letters.

Each of Teradata and NCR hereby represents and agrees that (A) it has examined
the Ruling Documents and the Representation Letters prior to the date hereof and
(B) all information contained in such Ruling Documents or Representation Letters
that concerns or relates to such Company or any member of its Group will be
true, correct and complete.

Section 7.02 Restrictions on Teradata.

(a) Teradata agrees that it will not take or fail to take, or permit any
Teradata Affiliate to take or fail to take, any action where such action or
failure to act would be inconsistent with or cause to be untrue any material,
information, covenant or representation in any Representation

 

15



--------------------------------------------------------------------------------

Letters, Ruling Documents or Tax Opinions/Rulings. Teradata agrees that it will
not take or fail to take, or permit any Teradata Affiliate to take or fail to
take, any action which prevents or could reasonably be expected to prevent
(A) the Tax-Free Status, or (B) any transaction contemplated by the Separation
and Distribution Agreement which is intended by the parties to be tax-free from
so qualifying, including issuing any Teradata Capital Stock that would prevent
the Distribution from qualifying as a tax-free distribution within the meaning
of Section 355 of the Code.

(b) Teradata agrees that, from the date hereof until the first day after the
two-year anniversary of the Closing Date, it will (i) maintain its status as a
company whose separate affiliated group, within the meaning of Code
Section 355(b)(3), is engaged in the Active Trade or Business and (ii) not
engage in any transaction that would result in it ceasing to be a company whose
separate affiliated group is so engaged in the Active Trade or Business.

(c) Teradata agrees that, from the date hereof until the first day after the
two-year anniversary of the Closing Date, it will not (i) enter into any
Proposed Acquisition Transaction or, to the extent Teradata has the right to
prohibit any Proposed Acquisition Transaction, permit any Proposed Acquisition
Transaction to occur (whether by (a) redeeming rights under a shareholder rights
plan, (b) finding a tender offer to be a “permitted offer” under any such plan
or otherwise causing any such plan to be inapplicable or neutralized with
respect to any Proposed Acquisition Transaction, or (c) approving any Proposed
Acquisition Transaction, whether for purposes of Section 203 of the DGCL or any
similar corporate statute, any “fair price” or other provision of Teradata’s
charter or bylaws or otherwise), (ii) merge or consolidate with any other Person
or liquidate or partially liquidate, (iii) in a single transaction or series of
transactions sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) all or substantially all of the assets that were
transferred to Teradata pursuant to the Contribution (or pursuant to the First
Contribution) or sell or transfer 60% or more of the gross assets of the Active
Trade or Business or 60% or more of the consolidated gross assets of Teradata
and its Affiliates (such percentages to be measured based on fair market value
as of the Closing Date), (iv) redeem or otherwise repurchase (directly or
through a Teradata Affiliate) any Teradata stock, or rights to acquire stock,
except to the extent such repurchases satisfy Section 4.05(1)(b) of Revenue
Procedure 96-30 (as in effect prior to the amendment of such Revenue Procedure
by Revenue Procedure 2003-48), (v) amend its certificate of incorporation (or
other organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the relative voting rights of Teradata
Capital Stock (including, without limitation, through the conversion of any
Teradata Capital Stock into another class of Teradata Capital Stock) or
(vi) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation made in
the Representation Letters, Ruling Documents or the Tax Opinions/Rulings) which
in the aggregate (and taking into account any other transactions described in
this subparagraph (c)) would be reasonably likely to have the effect of causing
or permitting one or more persons (whether or not acting in concert) to acquire
directly or indirectly stock representing a Fifty-Percent or Greater Interest in
Teradata or otherwise jeopardize the Tax-Free Status, unless prior to taking any
such action set forth in the foregoing clauses (i) through (vi), (A) Teradata
shall have requested that NCR obtain a supplemental Ruling in accordance with
Section 7.03(b) and (d) of this Agreement to the effect that such transaction
will not affect the Tax-Free Status and NCR shall have received such a
supplemental Ruling in form and substance satisfactory to NCR in its sole and
absolute

 

16



--------------------------------------------------------------------------------

discretion, which discretion shall be exercised in good faith solely to preserve
the Tax-Free Status (and in determining whether such a Ruling is satisfactory,
NCR may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations made in connection with such
Ruling), or (B) Teradata shall provide NCR with an Unqualified Tax Opinion in
form and substance satisfactory to NCR in its sole and absolute discretion,
which discretion shall be exercised in good faith solely to preserve the
Tax-Free Status (and in determining whether an opinion is satisfactory, NCR may
consider, among other factors, the appropriateness of any underlying assumptions
and management’s representations if used as a basis for the opinion and NCR may
determine that no opinion would be acceptable to NCR) or (C) NCR shall have
waived the requirement to obtain such ruling or opinion.

(d) Certain Issuances of Teradata Capital Stock. If Teradata proposes to enter
into any Section 7.02(d) Acquisition Transaction or, to the extent Teradata has
the right to prohibit any Section 7.02(d) Acquisition Transaction, proposes to
permit any Section 7.02(d) Acquisition Transaction to occur, in each case,
during the period from the date hereof until the first day after the two-year
anniversary of the Closing Date, Teradata shall provide NCR, no later than ten
days following the signing of any written agreement with respect to the
Section 7.02(d) Acquisition Transaction, with a written description of such
transaction (including the type and amount of Teradata Capital Stock to be
issued in such transaction) and a certificate of the Board of Directors of
Teradata to the effect that the Section 7.02(d) Acquisition Transaction is not a
Proposed Acquisition Transaction or any other transaction to which the
requirements of Section 7.02(c) apply (a “Board Certificate”).

(e) Distributions by Foreign Teradata Subsidiaries. Until January 1st of the
calendar year immediately following the calendar year in which the Distribution
occurs, Teradata shall neither cause nor permit any foreign subsidiary of
Teradata to enter into any transaction or take any action that would be
considered under the Code to constitute the declaration or payment of a dividend
(including pursuant to Section 304 of the Code) without obtaining the prior
written consent of NCR (such prior written consent not to be unreasonably
withheld).

Section 7.03 Procedures Regarding Opinions and Rulings.

(a) If Teradata notifies NCR that it desires to take one of the actions
described in clauses (i) through (vi) of Section 7.02(c) (a “Notified Action”),
NCR and Teradata shall reasonably cooperate to attempt to obtain the ruling or
opinion referred to in Section 7.02(c), unless NCR shall have waived the
requirement to obtain such ruling or opinion.

(b) Rulings or Unqualified Tax Opinions at Teradata’s Request. NCR agrees that
at the reasonable request of Teradata pursuant to Section 7.02(c), NCR shall
cooperate with Teradata and use its reasonable best efforts to seek to obtain,
as expeditiously as possible, a supplemental Ruling from the IRS or an
Unqualified Tax Opinion for the purpose of permitting Teradata to take the
Notified Action. In no event shall NCR be required to file any Ruling Request
under this Section 7.03(b) unless Teradata represents that (A) it has read the
Ruling Request, and (B) all information and representations, if any, relating to
any member of the Teradata Group, contained in the Ruling Request documents are
(subject to any qualifications therein) true, correct and complete. Teradata
shall reimburse NCR for all reasonable costs and

 

17



--------------------------------------------------------------------------------

expenses incurred by the NCR Group in obtaining a Ruling or Unqualified Tax
Opinion requested by Teradata within ten Business Days after receiving an
invoice from NCR therefor.

(c) Rulings or Unqualified Tax Opinions at NCR’s Request. NCR shall have the
right to obtain a supplemental Ruling or an Unqualified Tax Opinion at any time
in its sole and absolute discretion. If NCR determines to obtain a supplemental
Ruling or an Unqualified Tax Opinion, Teradata shall (and shall cause each
Affiliate of Teradata to) cooperate with NCR and take any and all actions
reasonably requested by NCR in connection with obtaining the Ruling or
Unqualified Tax Opinion (including, without limitation, by making any
representation or reasonable covenant or providing any materials or information
requested by the IRS or Tax Advisor; provided that Teradata shall not be
required to make (or cause any Affiliate of Teradata to make) any representation
or covenant that is inconsistent with historical facts or as to future matters
or events over which it has no control). NCR and Teradata shall each bear its
own costs and expenses in obtaining a Ruling or an Unqualified Tax Opinion
requested by NCR.

(d) Teradata hereby agrees that NCR shall have sole and exclusive control over
the process of obtaining any Ruling, and that only NCR shall apply for a Ruling.
In connection with obtaining a Ruling pursuant to Section 7.04(b), (A) NCR shall
keep Teradata informed in a timely manner of all material actions taken or
proposed to be taken by NCR in connection therewith; (B) NCR shall
(1) reasonably in advance of the submission of any Ruling Request documents
provide Teradata with a draft copy thereof, (2) reasonably consider Teradata’s
comments on such draft copy, and (3) provide Teradata with a final copy; and
(C) NCR shall provide Teradata with notice reasonably in advance of, and
Teradata shall have the right to attend, any formally scheduled meetings with
the IRS (subject to the approval of the IRS) that relate to such Ruling. Neither
Teradata nor any Teradata Affiliate shall seek any guidance from the IRS or any
other Tax Authority (whether written, verbal or otherwise) at any time
concerning the Transactions (including the impact of any transaction on the
Transactions).

Section 7.04 Liability for Tax-Related Losses.

(a) Notwithstanding anything in this Agreement or the Separation and
Distribution Agreement to the contrary, Teradata shall be responsible for, and
shall indemnify and hold harmless NCR and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (A) the acquisition of all or a portion of the
stock or assets of any member of the Teradata Group by any means whatsoever by
any Person, (B) any negotiations, understandings, agreements or arrangements by
Teradata with respect to transactions or events (including, without limitation,
stock issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of Teradata
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by Teradata after the Distribution (including, without
limitation, any amendment to Teradata’s certificate of incorporation (or other
organizational documents), whether through a stockholder vote or otherwise)
affecting the relative voting rights of Teradata stock (including, without
limitation, through the conversion of any Teradata Capital Stock into another
class of Teradata Capital Stock), (D) any act or failure to act by Teradata or
any Teradata Affiliate described in

 

18



--------------------------------------------------------------------------------

Section 7.02 (regardless whether such act or failure to act is covered by a
Ruling, Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 7.02(c), a Board Certificate described in Section 7.02(d) or a consent
described in Section 7.02(f)) or (E) any breach by Teradata of its agreement and
representation set forth in Section 7.01.

(b) For purposes of calculating the amount and timing of any Tax-Related Loss
for which Teradata is responsible under this Section 7.04, Tax-Related Losses
shall be calculated by assuming that NCR, the NCR Affiliated Group and each
member of the NCR Group (I) pay Tax at the highest marginal corporate Tax rates
in effect in each relevant taxable year and (II) have no Tax Attributes in any
relevant taxable year.

(c) Teradata shall not be entitled to any refund (or any interest thereon
received from the applicable Tax Authority) of Taxes for which Teradata is
responsible under this Section 7.04, and Section 6.02 shall not apply to any Tax
Benefit that NCR realizes as a result of an adjustment to any Taxes for which a
member of the Teradata Group is responsible under this Section 7.04.

(d) Teradata shall pay NCR the amount of any Tax-Related Losses for which
Teradata is responsible under this Section 7.04: (A) in the case of Tax-Related
Losses described in clause (i) of the definition of Tax-Related Losses no later
than two Business Days prior to the date NCR files, or causes to be filed, the
applicable Tax Return for the year of the Distribution (the “Filing Date”)
(provided that if such Tax-Related Losses arise pursuant to a Final
Determination described in clause (a), (b) or (c) of the definition of “Final
Determination”, then Teradata shall pay NCR no later than two Business Days
after the date of such Final Determination with interest calculated at the Prime
Rate plus two percent, compounded semiannually, from the date that is two
Business Days prior to the Filing Date through the date of such Final
Determination) and (B) in the case of Tax-Related Losses described in clause
(ii) or (iii) of the definition of Tax-Related Losses, no later than two
Business Days after the date NCR pays such Tax-Related Losses.

Section 8. Assistance and Cooperation.

Section 8.01 Assistance and Cooperation.

(a) After the Distribution, the Companies shall cooperate (and cause their
respective Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters relating to the Companies and their Affiliates including (i) preparation
and filing of Tax Returns, (ii) determining the liability for and amount of any
Taxes due (including estimated Taxes) or the right to and amount of any refund
of Taxes, (iii) examinations of Tax Returns, and (iv) any administrative or
judicial proceeding in respect of Taxes assessed or proposed to be assessed.
Such cooperation shall include making all information and documents in their
possession relating to the other Company and its Affiliates available to such
other Company as provided in Section 9. Each of the Companies shall also make
available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Companies or their
respective Affiliates) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and

 

19



--------------------------------------------------------------------------------

personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes.

(b) Any information or documents provided under this Section 8 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) neither NCR nor any NCR Affiliate shall be required to provide Teradata, any
Teradata Affiliate or any other Person access to or copies of any information or
procedures (including the proceedings of any Tax Contest) other than information
or procedures that relate solely to Teradata, a Teradata Affiliate or the
business or assets of Teradata or any Teradata Affiliate and (ii) in no event
shall NCR or any NCR Affiliate be required to provide Teradata, any Teradata
Affiliate or any other Person access to or copies of any information if such
action could reasonably be expected to result in the waiver of any Privilege. In
addition, in the event that NCR determines that the provision of any information
to Teradata or any Teradata Affiliate could be commercially detrimental, violate
any law or agreement or waive any Privilege, the parties shall use reasonable
best efforts to permit compliance with its obligations under this Section 8 in a
manner that avoids any such harm or consequence.

Section 8.02 Income Tax Return Information. Teradata and NCR acknowledge that
time is of the essence in relation to any request for information, assistance or
cooperation made by NCR or Teradata pursuant to Section 8.01 or this
Section 8.02. Teradata and NCR acknowledge that failure to conform to the
deadlines set forth herein or reasonable deadlines otherwise set by NCR or
Teradata could cause irreparable harm.

(a) Each Company shall provide to the other Company information and documents
relating to its Group required by the other Company to prepare Tax Returns. Any
information or documents the Responsible Company requires to prepare such Tax
Returns shall be provided in such form as the Responsible Company reasonably
requests and in sufficient time for the Responsible Company to file such Tax
Returns on a timely basis.

(b) At Teradata’s sole expense, Teradata shall provide to NCR the information
reasonably requested in writing by NCR in connection with the preparation of Tax
Returns in accordance with the deadlines set forth in such written request.

(c) In the event that Teradata fails to provide any information requested by NCR
pursuant to Section 8.01 or this Section 8.02, within the deadlines as set forth
herein (or otherwise reasonably set by NCR and agreed to by Teradata, such
agreement not to be unreasonably withheld), NCR shall have the right to engage a
nationally recognized public accounting firm of its choice (the “Accountant”),
in its sole and absolute discretion, to gather such information directly from
Teradata or any other members of the Teradata Group. Teradata and all members of
the Teradata Group agree, upon ten Business Days’ notice by NCR, in the case of
a failure by Teradata to provide information pursuant to Section 8.01 or this
Section 8.02, to permit any such Accountant full access to all records or other
information requested by such Accountant that are in the possession of Teradata
or any member of the Teradata Group during

 

20



--------------------------------------------------------------------------------

reasonable business hours. Teradata agrees promptly to pay NCR all reasonable
costs and expenses incurred by NCR in connection with the engagement of such
Accountant.

Section 8.03 Reliance. If any member of one Group (the “Supplier Group”)
supplies information to a member of the other Group (the “Signing Group”) in
connection with a Tax liability and an officer of a member of the Signing Group
signs a statement or other document under penalties of perjury in reliance upon
the accuracy of such information, then upon the written request of such member
of the Signing Group identifying the information being so relied upon, the chief
financial officer of the Supplier Group (or any officer of the Supplier Group as
designated by the chief financial officer of the Supplier Group) shall certify
in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete. The
Company that is a member of the Supplier Group agrees to indemnify and hold
harmless each member of the Signing Group and its directors, officers and
employees from and against any fine, penalty, or other cost or expense of any
kind attributable to a member of the Supplier Group having supplied, pursuant to
this Section 8, a member of the Signing Group with inaccurate or incomplete
information in connection with a Tax liability.

Section 9. Tax Records.

Section 9.01 Retention of Tax Records. Each Company shall preserve and keep all
Tax Records exclusively relating to the assets and activities of its Group for
Pre-Closing Periods (and the portion, ending on the Closing Date, of any Tax
Period that includes but does not end on the Closing Date), and NCR shall
preserve and keep all other Tax Records relating to Taxes of the Groups for
Pre-Closing Periods until the earlier of (i) the expiration of any applicable
statutes of limitation, and (ii) seven years after the Closing Date. After such
earlier date, each Company may dispose of such records upon 90 days’ prior
written notice to the other Company. If, prior to the expiration of the
applicable statute of limitation or such seven-year period, a Company reasonably
determines that any Tax Records which it would otherwise be required to preserve
and keep under this Section 9 are no longer material in the administration of
any matter under the Code or other applicable Tax Law and the other Company
agrees, then such first Company may dispose of such records upon 90 days’ prior
notice to the other Company. Any notice of an intent to dispose given pursuant
to this Section 9.01 shall include a list of the records to be disposed of
describing in reasonable detail each file, book, or other record accumulation
being disposed. The notified Company shall have the opportunity, at its cost and
expense, to copy or remove, within such 90-day period, all or any part of such
Tax Records.

Section 9.02 Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records in their possession
to the extent reasonably required by the other Company in connection with the
preparation of Tax Returns, audits, litigation, or the resolution of items under
this Agreement.

Section 10. Tax Contests.

Section 10.01 Notice. Each of the parties shall provide prompt notice to the
other party of any written communication from a Tax

 

21



--------------------------------------------------------------------------------

Authority regarding any pending or threatened Tax audit, assessment or
proceeding or other Tax Contest of which it becomes aware related to Taxes for
Tax Periods for which it is indemnified by the other party hereunder. Such
notice shall attach copies of the pertinent portion of any written communication
from a Tax Authority and contain factual information (to the extent known)
describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters.

Section 10.02 Control of Tax Contests.

(a) NCR Returns. In the case of any Tax Contest with respect to any (i) NCR
Federal Consolidated Income Tax Return, (ii) NCR State Combined Income Tax
Return, (iii) any other Joint Return or (iv) any NCR Separate Return, NCR shall
have exclusive control over the Tax Contest, including exclusive authority with
respect to any settlement of such Tax liability. NCR shall keep Teradata
informed in a timely manner regarding such Tax Contests to the extent relating
to the Teradata Business, the Teradata Group or the assets transferred to
Teradata pursuant to the Transactions insofar as such Tax Contests would
reasonably be expected to affect the Teradata Group.

(b) Teradata Separate Returns. In the case of any Tax Contest with respect to a
Teradata Separate Return, Teradata shall have exclusive control over the Tax
Contest, including exclusive authority with respect to any settlement of such
Tax liability.

(c) Distribution-Related Proceedings. In the event of any Distribution-Related
Proceeding as a result of which Teradata could reasonably be expected to become
liable for any Tax-Related Losses that NCR is entitled to control under this
Article 10, (A) NCR shall consult with Teradata reasonably in advance of taking
any significant action in connection with such Distribution-Related Proceeding,
(B) NCR shall consult with Teradata and offer Teradata a reasonable opportunity
to comment before submitting any written materials prepared or furnished in
connection with such Distribution-Related Proceeding, (C) NCR shall defend such
Distribution-Related Proceeding diligently and in good faith, and (D) NCR shall
provide Teradata copies of any written materials relating to such
Distribution-Related Proceeding received from the relevant Tax Authority.

Section 11. Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements. This Agreement shall be effective as of the date hereof. As of the
date hereof, all prior intercompany Tax allocation agreements or arrangements
relating to one or more members of the NCR Group, on the one hand, and one or
more members of the Teradata Group, on the other hand, shall be terminated, and
no member of any Group shall have any right or obligation in respect of any
member of the other Group thereunder.

Section 12. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

 

22



--------------------------------------------------------------------------------

Section 13. Treatment of Payments; Tax Gross Up.

Section 13.01 Treatment of Tax Indemnity and Tax Benefit Payments. In the
absence of any change in Tax treatment under the Code or other applicable Tax
Law:

(a) any Tax indemnity payments made by a Company under Section 5 shall be
reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the Closing
(but only to the extent the payment does not relate to a Tax allocated to the
payor in accordance with Section 1552 of the Code or the regulations thereunder
or Treasury Regulation Section 1.1502-33(d) (or under corresponding principles
of other applicable Tax Laws)) or as payments of an assumed or retained
liability, and

(b) any Tax Benefit payments made by a Company under Section 6, shall be
reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the Closing
(but only to the extent the payment does not relate to a Tax allocated to the
payor in accordance with Section 1552 of the Code or the regulations thereunder
or Treasury Regulation Section 1.1502-33(d) (or under corresponding principles
of other applicable Tax Laws)) or as payments of an assumed or retained
liability.

Section 13.02 Tax Gross Up. If, notwithstanding the manner in which Tax
indemnity payments and Tax Benefit payments were reported, there is an
adjustment to the Tax liability of a Company as a result of its receipt of a
payment pursuant to this Agreement, such payment shall be appropriately adjusted
so that the amount of such payment, reduced by the amount of all income Taxes
payable with respect to the receipt thereof (but taking into account all
correlative Tax Benefits resulting from the payment of such income Taxes), shall
equal the amount of the payment which the Company receiving such payment would
otherwise be entitled to receive pursuant to this Agreement.

Section 13.03 Interest Under This Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law). The amount
of the payment shall not be adjusted under Section 13.02 to take into account
any associated Tax Benefit to the Indemnitor or Tax Detriment to the Indemnitee.

Section 14. Disagreements. The Companies mutually desire that collaboration will
continue between them. Accordingly, they will try, and they will cause their
respective Group members to try, to resolve in an amicable manner all
disagreements and misunderstandings connected with their respective rights and
obligations under this Agreement, including any amendments hereto. In
furtherance thereof, in the event of any dispute or disagreement (other than a
High-Level Dispute) (a “Tax Arbitrator Dispute”) between the Companies as to the
interpretation of any provision of this Agreement or

 

23



--------------------------------------------------------------------------------

the performance of obligations hereunder, the Tax departments of the Companies
shall negotiate in good faith to resolve the Tax Arbitrator Dispute. If such
good faith negotiations do not resolve the Tax Arbitrator Dispute, then the
matter, upon written request of either Company, will be referred to a tax lawyer
or accountant acceptable to each of the Companies (the “Tax Arbitrator”). The
Tax Arbitrator may, in its discretion, obtain the services of any third-party
appraiser, accounting firm or consultant that the Tax Arbitrator deems necessary
to assist it in resolving such disagreement. The Tax Arbitrator shall furnish
written notice to the Companies of its resolution of any such Tax Arbitrator
Dispute as soon as practical, but in any event no later than 45 days after its
acceptance of the matter for resolution. Any such resolution by the Tax
Arbitrator will be conclusive and binding on the Companies. Following receipt of
the Tax Arbitrator’s written notice to the Companies of its resolution of the
Tax Arbitrator Dispute, the Companies shall each take or cause to be taken any
action necessary to implement such resolution of the Tax Arbitrator. In
accordance with Section 16, each Company shall pay its own fees and expenses
(including the fees and expenses of its representatives) incurred in connection
with the referral of the matter to the Tax Arbitrator. All fees and expenses of
the Tax Arbitrator in connection with such referral shall be shared equally by
the Companies. Any High-Level Dispute shall be resolved pursuant to the
procedures set forth in Article VIII of the Separation and Distribution
Agreement. Nothing in this Section 14 will prevent either Company from seeking
injunctive relief if any delay resulting from the efforts to resolve the Tax
Arbitrator Dispute through the Tax Arbitrator (or any delay resulting from the
efforts to resolve any High-Level Dispute through the procedures set forth in
Article VIII of the Separation and Distribution Agreement) could result in
serious and irreparable injury to either Company.

Section 15. Late Payments. Any amount owed by one party to another party under
this Agreement which is not paid when due shall bear interest at the Prime Rate
plus 2% percent, compounded semiannually, from the due date of the payment to
the date paid. To the extent interest required to be paid under this Section 15
duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Section 15 or the interest rate provided under such other
provision.

Section 16. Expenses. Except as otherwise provided in this Agreement, each party
and its Affiliates shall bear their own expenses incurred in connection with
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.

Section 17. Dual Consolidated Losses.

Section 17.01 General. Through the taxable year 2006, the NCR Group has made the
election provided in Treasury Regulation Sections 1.1503-2(g)(2)(i) and
1.1503-2T(g)(2)(i) with respect to dual consolidated losses for the separate
units identified on Schedule 1. In the taxable year that includes the External
Spin-Off, the NCR Group may make an election provided under either Treasury
Regulation Section 1.1503-2(g)(2)(i) or Treasury Regulation
Section 1.1503(d)-6(d) with respect to dual consolidated losses for the separate
units identified on Schedule 2 (the separate units identified on Schedules 1 or
2 shall be referred to as the “Separate Units”). In connection with the Internal
Spin-Off and

 

24



--------------------------------------------------------------------------------

External Spin-Off certain assets and liabilities of these Separate Units were or
will be transferred to the Teradata Group.

Section 17.02 Teradata Elections, Reporting Requirements and Triggering Events.
The Teradata Group shall retain the assets and liabilities of the Separate Units
within its consolidated group, make the election provided in connection with the
multiple-party exception of Treasury Regulation Section 1.1503(d)-6(f)(2)(i) and
file the required agreements pursuant to Treasury Regulation
Section 1.1503-2(g)(2)(i) (the “New (g)(2) Agreements”) as provided for under
Treasury Regulation Section 1.1503(d)-8(b)(4). If the NCR Group elects to apply
Treasury Regulation Sections 1.1503(d)-1 through 1.1503(d)-8 for the taxable
year that includes the External Spin-Off, the Teradata Group shall make the
election provided in connection with the multiple-party exception of Treasury
Regulation Section 1.1503(d)-6(f)(2)(i) and file any required agreement pursuant
to Treasury Regulation Section 1.1503(d)-6(f)(2)(iii) (the “New Domestic Use
Agreements”). The New (g)(2) Agreements and New Domestic Use Agreements shall
cover and certify the entire amount of the loss previously certified by the NCR
Group for each year and each Separate Unit. The Teradata Group (with assistance
and cooperation from NCR) shall comply with all applicable reporting
requirements contained in Treasury Regulation Sections 1.1503-2, 1.1503-2T and
1.1503(d)-1 through 1.1503(d)-8 with respect to the dual consolidated losses of
the Separate Units certified by the NCR Group for each taxable year up to and
including the taxable year that includes the External Spin-Off. No member of the
Teradata Group shall cause, through action or inaction, a triggering event as
defined in Treasury Regulation Sections 1.1503-2(g)(2)(iii)(A) or 1.1503(d)-6(e)
with respect to the dual consolidated losses previously certified by the NCR
Group for the Separate Units that results in any member of the NCR Group having
to recapture a dual consolidated loss or otherwise being held liable for such
recapture amount.

Section 17.03 NCR Reporting Requirements and Triggering Events. The NCR Group
(with assistance and cooperation from Teradata) shall comply with all applicable
reporting requirements contained in Treasury Regulation Sections 1.1503-2,
1.1503-2T and 1.1503(d)-1 through 1.1503(d)-8 with respect to the dual
consolidated losses of the Separate Units certified by the NCR Group for each
taxable year up to and including the taxable year that includes the External
Spin-Off. No member of the NCR Group shall cause, through action or inaction, a
triggering event as defined in Treasury Regulation Sections
1.1503-2(g)(2)(iii)(A) or 1.1503(d)-6(e) with respect to the dual consolidated
losses previously certified by the NCR Group for the Separate Units that results
in any member of the Teradata Group having to recapture a dual consolidated loss
or otherwise being held liable for such recapture amount.

Section 18. General Provisions.

Section 18.01 Addresses and Notices. All notices or other communications under
this Agreement or any Ancillary Agreement shall be in writing and shall be
deemed to be duly given when (a) delivered in person or (b) deposited in the
United States mail or private express mail, postage prepaid, addressed as
follows:

 

25



--------------------------------------------------------------------------------

If to NCR, to:

NCR Corporation

1700 South Patterson Blvd.

Dayton, OH 45479

Attention: General Counsel and Tax Director

If to Teradata, to:

Teradata Corporation

1700 South Patterson Blvd.

Dayton, OH 45479

Attention: General Counsel and Tax Director

Any party may, by notice to the other party, change the address to which such
notices are to be given.

Section 18.02 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

Section 18.03 Waiver. The parties may waive a provision of this Agreement only
by a writing signed by the party intended to be bound by the waiver. A party is
not prevented from enforcing any right, remedy or condition in the party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Any enumeration of a party’s rights and remedies in this Agreement is
not intended to be exclusive, and a party’s rights and remedies are intended to
be cumulative to the extent permitted by law and include any rights and remedies
authorized in law or in equity.

Section 18.04 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

Section 18.05 Authority. Each of the parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

Section 18.06 Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from

 

26



--------------------------------------------------------------------------------

taking action as may be necessary or appropriate to achieve the purposes of this
Agreement, including the execution and delivery to the other parties and their
Affiliates and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 10.

Section 18.07 Integration. This Agreement, together with each of the exhibits
and schedules appended hereto, constitutes the final agreement between the
parties, and is the complete and exclusive statement of the parties’ agreement
on the matters contained herein. All prior and contemporaneous negotiations and
agreements between the parties with respect to the matters contained herein are
superseded by this Agreement, as applicable. In the event of any inconsistency
between this Agreement and the Separation and Distribution Agreement, or any
other agreements relating to the transactions contemplated by the Separation and
Distribution Agreement, with respect to matters addressed herein, the provisions
of this Agreement shall control.

Section 18.08 Construction. The language in all parts of this Agreement shall in
all cases be construed according to its fair meaning and shall not be strictly
construed for or against any party. The captions, titles and headings included
in this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. Unless otherwise indicated, all “Section”
references in this Agreement are to sections of this Agreement.

Section 18.09 No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity. Unless expressly required in this Agreement, a party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.

Section 18.10 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of both parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

Section 18.11 Governing Law. The internal laws of the State of New York (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement and each of the exhibits and schedules hereto and thereto (whether
arising in contract, tort, equity or otherwise).

Section 18.12 Jurisdiction. If any dispute arises out of or in connection with
this Agreement, except as expressly contemplated by another provision of this
Agreement, the parties irrevocably (and the parties will cause each

 

27



--------------------------------------------------------------------------------

other member of their respective Group to irrevocably) (a) consent and submit to
the exclusive jurisdiction of federal and state courts located in New York,
(b) waive any objection to that choice of forum based on venue or to the effect
that the forum is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

Section 18.13 Amendment. The parties may amend this Agreement only by a written
agreement signed by each party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.

Section 18.14 Teradata Subsidiaries. If, at any time, Teradata or NCR,
respectively, acquires or creates one or more subsidiaries that are includable
in the Teradata Group or the NCR Group, respectively, they shall be subject to
this Agreement and all references to the Teradata Group or NCR Group,
respectively, herein shall thereafter include a reference to such subsidiaries.

Section 18.15 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including but not limited to any successor of NCR or
Teradata succeeding to the Tax attributes of either under Section 381 of the
Code), to the same extent as if such successor had been an original party to
this Agreement.

Section 18.16 Injunctions. The parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. The
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in any court having jurisdiction, such remedy being
in addition to any other remedy to which they may be entitled at law or in
equity.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

NCR Corporation By:  

/s/ William Nuti

Its:   William Nuti, President and Chief Executive Officer Teradata Corporation
By:  

/s/ Michael Koehler

Its:   Michael Koehler, President and Chief Executive Officer

 

28